                    Case 1:16-cv-06544-WHP Document 71 Filed 07/24/19 Page 1 of 1



                          , $'   +),  , %-  &                       !+    %(&%%) 
                                                 (.+-"&,,*.+ 
                                                                                                        "+&"%"-(",
                                               '02(+$                                                   
                                                            33333333                                         (,-('
                                                                
                                                                                                             !" (
                                                     -%                                       !(.,-('
                                                     1                                     %(,' %,
                                                                                                            )%(%-(
                                                     >>> =84667: 5;9                                    0,!"' -('   
  "+-"%                                                                                              0"%&"' -('
                                                                                                                     
                                                                                                   "#"' 
  "+-1                                                                                                +.,,%,
                                                                                                 +'$.+-
  &"%+,,                                                                                             !(' $(' 
/" &",-+,$' (&                                                                                     %('('
                                                                                                             &(,(0
                                                                                                               &.'"!
                                                                                                                )+",
                                                                                                             ,B().%(
                                                                                                                ,(.%
                                                                        July 24, 2019                         ,!' !"
                                                                                                             ,"' )(+
                                                                                                                -($2(
                                                                                                              -(+('-(



                   Honorable William H. Pauley III
                   United States District Judge
                   Daniel Patrick Moynihan
                   United States Courthouse
                   500 Pearl Street, Room 1920
                   New York, NY 10007

                                         RE:     U.S. Commodity Futures Trading Commission
                                                 (DCFTCE) v. Deutsche Bank AG, 16-cv-06544 (WHP)

                   Dear Judge Pauley:

                           We respectfully submit this letter to update the Court concerning the status of
                   this matter, as the Court directed on May 20, 2019 (ECF No. 67). The parties are
                   continuing to discuss a potential resolution of this matter to present to the Court for
                   approval. We jointly request that the Court grant an additional 60 days for the
                   parties to continue these discussions, and, if the Court approves this request for
                   additional time, we propose to submit another status report to the Court by
                   September 23, 2019. If prior to that date the parties are unable to negotiate a
                   resolution, we will promptly notify the Court.


                                                                        Respectfully submitted,


                                                                        /s/ David Meister
                                                                        David Meister


                   cc:    Amanda Burks
                          James H. Holl, III
                                                                                                       Application granted.

                                                                                                       7.24.19
